Exhibit 10.16

 

SECOND AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) is made and entered into as of January 1, 2004 by and among
Thermadyne Holdings Corporation, a Delaware corporation (“Holdings”), and its
subsidiaries (together with Holdings, the “Employers”), and John Boisvert
(“Employee”).

 

RECITALS

 


1.                                       HOLDINGS, TOGETHER WITH THE OTHER
EMPLOYERS, HAVE EMERGED FROM BANKRUPTCY UNDER CHAPTER 11 OF TITLE 11 OF THE
UNITED STATES CODE AS A PUBLIC COMPANY, AND MANAGEMENT OF EMPLOYERS INTEND TO
OPERATE AND CONDUCT THE RESPECTIVE BUSINESSES OF EMPLOYERS TO THE BEST OF THEIR
ABILITY.


 


2.                                       EMPLOYERS AND EMPLOYEE ARE PARTIES TO
AN AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT DATED JUNE 13, 2002 (THE
“PRIOR EMPLOYMENT AGREEMENT”).


 


3.                                       THIS AGREEMENT AMENDS, RESTATES AND
SUPERCEDES THE PRIOR EMPLOYMENT AGREEMENT IN ITS ENTIRETY.


 

NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employers and Employee do hereby covenant and agree as
follows:

 


(A)                               BASIC EMPLOYMENT PROVISIONS


 


(I)                                     EMPLOYMENT AND TERM.  EMPLOYERS HEREBY
EMPLOY EMPLOYEE (HEREINAFTER REFERRED TO AS THE “EMPLOYMENT”) AS EXECUTIVE VICE
PRESIDENT GLOBAL BRAND MANAGEMENT AND EMPLOYEE AGREES TO BE EMPLOYED BY
EMPLOYERS IN SUCH CAPACITY, ALL ON THE TERMS AND CONDITIONS SET FORTH HEREIN. 
THE EMPLOYMENT SHALL BE FOR A PERIOD (THE “EMPLOYMENT PERIOD”) THAT WILL (I)
COMMENCE ON MARCH 12, 2004 (THE “EFFECTIVE DATE”) AND CONTINUE FOR AT LEAST ONE
YEAR THEREAFTER (UNLESS EARLIER TERMINATED AS PROVIDED HEREIN) AND (II) RENEW ON
EACH ANNIVERSARY OF THE EFFECTIVE DATE THEREAFTER FOR A ONE-YEAR PERIOD, ON THE
SAME TERMS AND CONDITIONS CONTAINED HEREIN (UNLESS EARLIER TERMINATED AS
PROVIDED HEREIN OR EMPLOYEE IS TIMELY PROVIDED A NOTICE OF NONRENEWAL AS
PROVIDED HEREIN), SUCH THAT THE EMPLOYMENT PERIOD SHALL EXTEND FOR A PERIOD OF
ONE YEAR FROM THE DATE OF EACH SUCH EXTENSION.  THE EMPLOYERS MUST PROVIDE
EMPLOYEE WITH WRITTEN NOTICE NOT LESS THAN 90 DAYS IN ADVANCE OF THE APPLICABLE
ANNIVERSARY OF THE EFFECTIVE DATE IN ORDER TO AVOID RENEWAL OF THE EMPLOYMENT
PERIOD ON SUCH ANNIVERSARY AS DESCRIBED ABOVE (“NON-RENEWAL NOTICE”).  A
NON-RENEWAL NOTICE SHALL BE DEEMED GIVEN ON THE DATE IT IS RECEIVED BY
EMPLOYEE.  IF EMPLOYERS ELECT NOT TO RENEW THE EMPLOYMENT PERIOD IN ACCORDANCE
WITH THIS SECTION 1(A), EMPLOYEE SHALL BE ENTITLED TO CONTINUE TO RECEIVE FROM
EMPLOYERS HIS THEN CURRENT BASIC COMPENSATION AND BENEFITS (TO THE SAME EXTENT
AS PROVIDED IN SECTION 4(D) IN THE EVENT OF A TERMINATION WITHOUT CAUSE)
HEREUNDER, SUCH AMOUNT AND BENEFITS WILL CONTINUE TO BE PAID IN

 

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO TWELVE
(12) MONTHS FROM THE EXPIRATION OF THE EMPLOYMENT PERIOD.


 


(II)                                  DUTIES.  EMPLOYEE SHALL BE SUBJECT TO THE
DIRECTION AND SUPERVISION OF HOLDING’S CHIEF EXECUTIVE OFFICER OR HIS DELEGATE
(THE “CEO”) AND, AS THE EXECUTIVE VICE PRESIDENT GLOBAL BRAND MANAGEMENT, SHALL
HAVE THOSE DUTIES AND RESPONSIBILITIES WHICH ARE ASSIGNED TO HIM DURING THE
EMPLOYMENT PERIOD BY THE CEO CONSISTENT WITH HIS POSITION.  THE PARTIES
EXPRESSLY ACKNOWLEDGE THAT THE EMPLOYEE SHALL DEVOTE ALL OF HIS BUSINESS TIME
AND ATTENTION TO THE TRANSACTION OF EMPLOYERS’ BUSINESSES AS IS REASONABLY
NECESSARY TO DISCHARGE HIS SUPERVISORY MANAGEMENT RESPONSIBILITIES HEREUNDER.
 EMPLOYEE AGREES TO PERFORM FAITHFULLY THE DUTIES ASSIGNED TO HIM TO THE BEST OF
HIS ABILITY.


 


(B)                                 COMPENSATION.


 


(I)                                     SALARY.  EMPLOYERS SHALL PAY TO EMPLOYEE
DURING THE EMPLOYMENT PERIOD A SALARY AS BASIC COMPENSATION FOR THE SERVICES TO
BE RENDERED BY EMPLOYEE HEREUNDER (“BASIC COMPENSATION”).  AS OF THE DATE THIS
AGREEMENT IS SIGNED, THE INITIAL BASIC COMPENSATION SHALL BE $266,288 PER
ANNUM.  SUCH BASIC COMPENSATION SHALL BE REVIEWED NO LESS FREQUENTLY THAN
ANNUALLY BY THE CEO AND MAY BE ADJUSTED BY THE CEO, SUBJECT TO THE APPROVAL OF
THE BOARD OF DIRECTORS.  SUCH SALARY SHALL ACCRUE AND BE PAYABLE IN ACCORDANCE
WITH THE PAYROLL PRACTICES OF EMPLOYERS’ SUBSIDIARY OR SUBSIDIARIES IN EFFECT
FROM TIME TO TIME.  ALL SUCH PAYMENTS SHALL BE SUBJECT TO DEDUCTION AND
WITHHOLDING AUTHORIZED OR REQUIRED BY APPLICABLE LAW.


 


(II)                                  BONUS.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL ADDITIONALLY PARTICIPATE IN AN ANNUAL BONUS PLAN PROVIDING FOR AN
ANNUAL BONUS OPPORTUNITY OF NOT LESS THAN 60% OF EMPLOYEE’S ANNUAL SALARY FOR
THE CALENDAR YEARS THEREAFTER, PAID IN ACCORDANCE WITH THE TERMS SET FORTH IN
EMPLOYERS’ THEN CURRENT MANAGEMENT INCENTIVE PLAN.


 


(III)                               BENEFITS.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN SUCH EMPLOYEE BENEFIT PLANS,
PROGRAMS AND ARRANGEMENTS MADE AVAILABLE TO, AND ON THE SAME TERMS AS, OTHER
SIMILARLY SITUATED EXECUTIVES OF EMPLOYERS, INCLUDING, WITHOUT LIMITATION,
401(K) PLANS, TAX QUALIFIED PROFIT SHARING PLANS AND ANY OTHER RETIREMENT PLANS,
SAVINGS PLANS OR DEFERRED COMPENSATION PLANS, HEALTH, GROUP LIFE (EXCLUDING ANY
OPTIONAL ADDITIONAL COVERAGE), SHORT TERM DISABILITY, LONG TERM DISABILITY (NOT
TO EXCEED 60% OF EMPLOYEE’S BASIC COMPENSATION OTHERWISE PAYABLE TO HIM FOR THE
APPLICABLE PERIOD), HOSPITALIZATION AND SUCH OTHER BENEFIT PROGRAMS AS MAY BE
APPROVED FROM TIME TO TIME BY EMPLOYERS FOR THEIR EXECUTIVES.  NOTHING HEREIN
SHALL AFFECT EMPLOYERS’ RIGHT TO AMEND, MODIFY OR TERMINATE ANY RETIREMENT OR
OTHER BENEFIT PLAN AT ANY TIME ON A COMPANY-WIDE BASIS FOR SIMILARLY SITUATED
EXECUTIVES.


 


(IV)                              STOCK OPTIONS.  HOLDINGS WILL GRANT EMPLOYEE
STOCK OPTIONS (THE “OPTIONS”) TO PURCHASE UP TO 50,000 SHARES THE COMMON STOCK
OF HOLDINGS (THE “COMMON STOCK”) IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
HOLDINGS’ STOCK OPTION PLAN. THE EXERCISE PRICE FOR THE OPTIONS IS EQUAL TO THE
CLOSING BID PRICE PER SHARE OF THE COMMON STOCK ON THE OVER-THE-COUNTER MARKET
AS OF THE CLOSE OF BUSINESS IMMEDIATELY PRECEDING THE DATE THE GRANT WAS
APPROVED BY THE BOARD OF DIRECTORS.  SUBJECT IN EACH CASE TO EMPLOYEE’S
EXECUTION AND DELIVERY OF THIS AGREEMENT AND CONTINUED EMPLOYMENT UNTIL THE
APPLICABLE VESTING DATE, ONE-HALF OF THE OPTIONS WILL BECOME VESTED AND, SUBJECT
TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS,

 

2

--------------------------------------------------------------------------------


 


EXERCISABLE IN THREE EQUAL ANNUAL INSTALLMENTS ON AUGUST 1, 2004; AUGUST 1,
2005, AND AUGUST 1, 2006, AND THE REMAINING ONE-HALF OF THE OPTIONS (THE
“PERFORMANCE OPTIONS”) WILL BECOME VESTED AND, SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, EXERCISABLE IN THREE EQUAL ANNUAL INSTALLMENTS ON
EACH OF THE FIRST THREE ANNIVERSARIES OF THE DATE OF GRANT (EACH AN “INSTALLMENT
DATE”) IF HOLDINGS ACHIEVES ITS RETURN ON INVESTED CAPITAL TARGETS IN ACCORDANCE
WITH ITS ANNUAL BUDGET FOR THE IMMEDIATELY PRECEDING FISCAL YEAR.  IF ANY
PERFORMANCE OPTIONS DO NOT VEST IN ANY YEAR DUE TO THE FAILURE TO MEET THE
RETURN ON INVESTED CAPITAL TARGETS FOR SUCH YEAR, SUCH OPTIONS SHALL VEST ON ANY
SUBSEQUENT INSTALLMENT DATE IF HOLDINGS HAS CUMULATIVELY ACHIEVED ON SUCH DATE
THE RETURN ON INVESTED CAPITAL TARGETS FOR THE CURRENT YEAR, PLUS THE RETURN ON
INVESTED CAPITAL TARGETS FOR THE PRIOR YEARS FOR WHICH SUCH TARGETS WERE NOT
ACHIEVED (AFTER TAKING INTO ACCOUNT ANY PORTION OF SUCH TARGETS ACHIEVED IN SUCH
PRIOR YEARS).


 


(C)                                  TERMINATION.


 


(I)                                     DEATH OR DISABILITY.  EMPLOYMENT OF
EMPLOYEE UNDER THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY UPON THE DEATH OR
TOTAL DISABILITY OF EMPLOYEE.  FOR THE PURPOSE OF THIS AGREEMENT, “TOTAL
DISABILITY” SHALL BE DEEMED TO HAVE OCCURRED IF EMPLOYEE SHALL HAVE BEEN UNABLE
TO PERFORM THE DUTIES OF HIS EMPLOYMENT DUE TO MENTAL OR PHYSICAL INCAPACITY FOR
A PERIOD OF (I) 90 CONSECUTIVE DAYS OR (II) 120 NON-CONSECUTIVE DAYS WITHIN ANY
365 DAY PERIOD.


 


(II)                                  CAUSE.  THE CEO, SUBJECT TO THE APPROVAL
OF THE BOARD OF DIRECTORS, MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER THIS
AGREEMENT FOR CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL BE
DEEMED TO BE (I) THE CONVICTION OF A CRIME BY EMPLOYEE CONSTITUTING A FELONY OR
OTHER CRIME INVOLVING MORAL TURPITUDE, (II) AN ACT OF DISHONESTY OR DISLOYALTY
BY EMPLOYEE THAT RESULTED IN OR WAS INTENDED TO RESULT IN GAIN TO OR PERSONAL
ENRICHMENT OF EMPLOYEE AT ANY OF THE EMPLOYERS’ EXPENSE; (III) THE WILLFUL
ENGAGING BY EMPLOYEE IN MISCONDUCT WHICH IS INJURIOUS TO ANY OF THE EMPLOYERS;
(IV) EMPLOYEE’S FAILURE TO COMPLY WITH THE MATERIAL TERMS OF THIS AGREEMENT; (V)
MISAPPROPRIATION BY EMPLOYEE OF EMPLOYERS’ FUNDS; (VI) HABITUAL ABUSE OF
ALCOHOL, NARCOTICS OR OTHER CONTROLLED SUBSTANCES BY EMPLOYEE; (VII) GROSS
NEGLIGENCE IN THE PERFORMANCE OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES
HEREUNDER; (VIII) FAILURE BY EMPLOYEE TO COMPLY FULLY WITH ANY LAWFUL DIRECTIVES
OF THE CEO OR THE EMPLOYERS; (IX) FAILURE BY EMPLOYEE TO COMPLY FULLY WITH ANY
LAWFUL DIRECTIVES OF THE BOARD OF DIRECTORS OF HOLDINGS (THE “BOARD”) ADOPTED BY
FORMAL WRITTEN RESOLUTIONS OF THE BOARD; (X) FAILURE TO PERFORM OR ADHERE TO THE
CODE OF ETHICS ADOPTED BY THE BOARD, AS THE SAME MAY BE AMENDED BY THE BOARD
FROM TIME TO TIME, A COPY OF WHICH HAS BEEN DELIVERED TO EMPLOYEE AS ADOPTED BY
THE BOARD AS OF THE DATE HEREOF; OR (XI) EMPLOYEE RELOCATES HIS PRIMARY PLACE OF
RESIDENCE MORE THAN SEVENTY-FIVE (75) MILES FROM THE PRESENT LOCATION OF HIS
PRIMARY WORK PLACE (EXCEPT IF SUCH RELOCATION IS EXPRESSLY REQUESTED BY
HOLDINGS).


 


(III)                               WITHOUT CAUSE.  ANY OF THE EMPLOYERS, ACTING
ALONE, MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT WITHOUT
CAUSE.


 


(IV)                              CONSTRUCTIVE TERMINATION.  EMPLOYEE MAY ELECT
TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT, EFFECTIVE IMMEDIATELY, UPON A
CONSTRUCTIVE TERMINATION WITHOUT CAUSE, AS DEFINED BELOW, BY PROVIDING EMPLOYER
WRITTEN NOTICE WITHIN THIRTY DAYS OF EMPLOYEE BECOMING AWARE OF SUCH
CONSTRUCTIVE TERMINATION WITHOUT CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CONSTRUCTIVE TERMINATION WITHOUT CAUSE” SHALL MEAN A TERMINATION OF THE

 

3

--------------------------------------------------------------------------------


 


EMPLOYEE’S EMPLOYMENT AT HIS INITIATIVE FOLLOWING THE OCCURRENCE, WITHOUT THE
EMPLOYEE’S PRIOR WRITTEN CONSENT, OF ONE OR MORE OF THE FOLLOWING EVENTS:


 

(1)                                  ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH
ANY OF THE PROVISIONS OF THIS AGREEMENT, OTHER THAN AN ISOLATED, INSUBSTANTIAL
AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS REMEDIED BY THE
EMPLOYERS WITHIN 30 DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY THE
EMPLOYEE;

 

(2)                                  WITHOUT THE EMPLOYEE’S CONSENT, ANY
REDUCTION IN SALARY, BONUS PERCENTAGE, OR MATERIAL REDUCTION IN DUTIES;

 

(3)                                  ANY PURPORTED TERMINATION BY THE EMPLOYERS
OF THE EMPLOYEE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY
SECTION 3(B) OF THIS AGREEMENT;

 

(4)                                  ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH
AND SATISFY THE PROVISIONS OF SECTION 6 HEREOF, OR FAILURE BY ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYERS TO
ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THE EMPLOYERS WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE, PROVIDED, IN EITHER CASE, THAT THE SUCCESSOR
CONTEMPLATED BY SECTION 6 HEREOF HAS RECEIVED, AT LEAST 10 DAYS PRIOR TO THE
GIVING OF NOTICE OF CONSTRUCTIVE TERMINATION BY THE EMPLOYEE, WRITTEN NOTICE
FROM THE EMPLOYERS OR THE EMPLOYEE OF THE REQUIREMENTS OF THE PROVISIONS OF
SECTION 6 OR OF SUCH FAILURE;  OR

 

(v)                                 if the Employers require the Employee to
relocate his principal work site to a principal work site that is more than
seventy-five (75) miles from Employee’s principal work site as of the date of
this Agreement.

 


(D)                                 COMPENSATION FOLLOWING TERMINATION.


 


(I)                                     DEATH.  IF THE EMPLOYMENT PERIOD IS
TERMINATED PURSUANT TO THE PROVISIONS OF SECTION 3(A) ABOVE DUE TO THE DEATH OF
EMPLOYEE, THIS AGREEMENT SHALL TERMINATE, AND NO FURTHER COMPENSATION SHALL BE
PAYABLE TO EMPLOYEE’S ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, EXCEPT THAT
EMPLOYEE’S ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, SHALL BE ENTITLED TO
RECEIVE (I) EMPLOYEE’S THEN CURRENT BASIC COMPENSATION THROUGH THE END OF THE
MONTH IN WHICH EMPLOYEE’S DEATH OCCURRED, (II) A PRO RATA PORTION (BASED ON A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE WORKED IN THE
YEAR OF EMPLOYEE’S DEATH AND THE DENOMINATOR OF WHICH IS 365) OF THE BONUS AS
SET FORTH IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR
THE YEAR IN WHICH TERMINATION OCCURS IF THE PERFORMANCE OBJECTIVES ESTABLISHED
IN EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND (III) ANY
UN-REIMBURSED EXPENSES PURSUANT TO SECTION 5 BELOW, AND, THEREAFTER, EMPLOYERS
SHALL HAVE NO FURTHER OBLIGATIONS OR LIABILITIES HEREUNDER TO EMPLOYEE’S ESTATE
OR LEGAL REPRESENTATIVE OR OTHERWISE, OTHER THAN THE PAYMENT OF BENEFITS, IF
ANY, PURSUANT TO SECTION 2(C).


 


(II)                                  DISABILITY.  IF THE EMPLOYMENT PERIOD IS
TERMINATED PURSUANT TO THE PROVISIONS OF SECTION 3(A) ABOVE DUE TO EMPLOYEE’S
TOTAL DISABILITY AS DETERMINED THEREUNDER, THIS AGREEMENT SHALL TERMINATE, AND
(I) EMPLOYERS WILL CONTINUE THE PAYMENT OF EMPLOYEE’S BASIC COMPENSATION AT THE
THEN CURRENT RATE UNTIL THE EARLIER OF (A) THE BENEFITS UNDER ANY LONG-TERM
DISABILITY

 

4

--------------------------------------------------------------------------------


 


INSURANCE PROVIDED BY EMPLOYERS COMMENCES OR (B) 180 DAYS FROM THE DATE OF SUCH
TOTAL DISABILITY, (II) EMPLOYERS SHALL PAY A PRO RATA PORTION (BASED ON A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE WORKED IN THE
YEAR EMPLOYEE BECAME TOTALLY DISABLED AND THE DENOMINATOR OF WHICH IS 365) OF
THE BONUS AS SET FORTH IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED
TO RECEIVE FOR THE YEAR IN WHICH TERMINATION OCCURS IF THE PERFORMANCE
OBJECTIVES ESTABLISHED IN EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND
(III) EMPLOYERS SHALL PAY ANY UN-REIMBURSED EXPENSES PURSUANT TO SECTION 5
BELOW.  THEREAFTER, EMPLOYERS SHALL HAVE NO OBLIGATION FOR BASIC COMPENSATION OR
OTHER COMPENSATION PAYMENTS TO EMPLOYEE DURING THE CONTINUANCE OF SUCH TOTAL
DISABILITY.


 


(III)                               TERMINATION FOR CAUSE OR VOLUNTARY
TERMINATION.  IF THE EMPLOYMENT PERIOD IS TERMINATED FOR CAUSE OR VOLUNTARILY BY
THE EMPLOYEE FOR REASONS OTHER THAN THOSE DESCRIBED IN SECTION 3(A) OR 3(D)
ABOVE, NO FURTHER COMPENSATION OR BENEFITS SHALL BE PAID TO EMPLOYEE AFTER THE
DATE OF TERMINATION, BUT EMPLOYEE SHALL BE ENTITLED TO RECEIVE BENEFITS TO WHICH
HE IS OR MAY BECOME ENTITLED PURSUANT TO ANY BENEFIT PLAN WHICH BY ITS TERMS
SURVIVE TERMINATION.


 


(IV)                              TERMINATION WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO SECTION 3(C) OR
3(D) ABOVE, EMPLOYEE SHALL BE ENTITLED (I) TO CONTINUE TO RECEIVE FROM EMPLOYERS
HIS THEN CURRENT BASIC COMPENSATION, SUCH AMOUNT TO CONTINUE TO BE PAID IN
ACCORDANCE WITH THE PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO 18
MONTHS, (II) TO RECEIVE HIS BONUS PURSUANT TO SECTION 2(B) FOR THE YEAR IN WHICH
EMPLOYEE IS TERMINATED, (III) DURING SUCH 18-MONTH PERIOD, TO CONTINUE TO
RECEIVE THE BENEFITS TO WHICH HE WOULD OTHERWISE BE ENTITLED DURING THE
EMPLOYMENT PERIOD PURSUANT TO SECTION 2(C) ABOVE; PROVIDED THAT EMPLOYEE SHALL
CONTINUE TO MAKE THE SAME CONTRIBUTIONS TOWARD SUCH COVERAGE AS EMPLOYEE WAS
MAKING ON THE DATE OF TERMINATION, WITH SUCH ADJUSTMENTS TO CONTRIBUTIONS AS ARE
MADE GENERALLY FOR ALL EMPLOYERS’ EMPLOYEES, AND (IV) DURING SUCH 18-MONTH
PERIOD, TO A CAR ALLOWANCE AS CONTEMPLATED BY SECTION 5 BELOW; PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL NO LONGER BE ENTITLED TO PARTICIPATE IN ANY OF
EMPLOYERS’ 401K PLANS, EXCESS SAVINGS PLANS, TAX QUALIFIED PROFIT SHARING PLANS
OR ANY OTHER RETIREMENT PLANS.  EMPLOYEE SHALL HAVE THE OPTION TO RECEIVE THE
PRESENT VALUE OF THE COMPENSATION, BONUS AND BENEFITS (AT A 12% DISCOUNT)
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE IN A LUMP SUM PAYMENT, WITH SUCH
OPTION TO BE EXERCISED BY EMPLOYEE IN WRITING WITHIN TEN (10) DAYS OF
TERMINATION AND EMPLOYER SHALL MAKE SUCH LUMP SUM PAYMENT WITHIN THIRTY (30)
DAYS OF RECEIVING THE WRITTEN NOTICE FROM EMPLOYEE.  IN THE EVENT OF EMPLOYEE’S
DEATH DURING SUCH 18-MONTH PERIOD, SUCH CONTINUATION OF COMPENSATION, BENEFITS
AND MONTHLY AUTOMOBILE ALLOWANCE SHALL CEASE UPON EMPLOYEE’S DEATH.  IN THE
EVENT EMPLOYEE OBTAINS EMPLOYMENT ELSEWHERE DURING SUCH 18-MONTH PERIOD SUCH
COMPENSATION, BENEFITS AND MONTHLY AUTOMOBILE ALLOWANCE SHALL CONTINUE FOR THE
PERIOD DESCRIBED ABOVE NOTWITHSTANDING SUCH REEMPLOYMENT OF EMPLOYEE; PROVIDED,
HOWEVER, THAT EMPLOYERS’ OBLIGATIONS FOR COMPENSATION BONUS, BENEFITS AND CAR
ALLOWANCE, AS THE CASE MAY BE, SHALL BE REDUCED BY THE AMOUNT EMPLOYEE RECEIVES
FROM HIS NEW EMPLOYER FOR COMPENSATION BONUS, BENEFITS AND AUTOMOBILE
ALLOWANCE.  THE SUMS RECEIVED BY EMPLOYEE UNDER THIS SECTION 4(D) SHALL BE
CONSIDERED LIQUIDATED DAMAGES IN RESPECT OF CLAIMS BASED ON ANY PROVISIONS OF
THIS AGREEMENT OR ANY CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYERS, AND THE COMMENCEMENT OF THE PAYMENT OF SUCH SUMS BY EMPLOYERS SHALL
NOT BEGIN UNTIL EMPLOYEE EXECUTES AND DELIVERS A GENERAL RELEASE OF ALL CLAIMS
IN FORM AND SUBSTANCE SATISFACTORY TO EMPLOYERS.

 

5

--------------------------------------------------------------------------------



 


(E)                                  EXPENSE REIMBURSEMENT.  UPON THE SUBMISSION
OF PROPERLY DOCUMENTED EXPENSE ACCOUNT REPORTS, EMPLOYERS SHALL REIMBURSE
EMPLOYEE FOR ALL REASONABLE BUSINESS-RELATED TRAVEL AND ENTERTAINMENT EXPENSES
INCURRED BY EMPLOYEE IN THE COURSE OF HIS EMPLOYMENT WITH EMPLOYERS, INCLUDING
THE OWNERSHIP AND USE OF A CELLULAR PHONE, AND AN INTERNET SERVICE PROVIDER
ACCOUNT.  EMPLOYER WILL PROVIDE EMPLOYEE WITH A CAR ALLOWANCE OF $500, LESS
APPLICABLE WITHHOLDINGS. UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
EMPLOYERS’ OBLIGATIONS UNDER THIS SECTION 5 SHALL TERMINATE UPON THE TERMINATION
OF THE EMPLOYMENT PERIOD, EXCEPT FOR ANY OBLIGATION TO REIMBURSE EXPENSES THAT
ARE INCURRED PRIOR TO SUCH TERMINATION.


 


(F)                                    ASSIGNABILITY BINDING NATURE.  THIS
AGREEMENT SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES, AND THEIR
RESPECTIVE SUCCESSORS, HEIRS (IN THE CASE OF EMPLOYEE) AND ASSIGNS.  NO
OBLIGATIONS OF THE EMPLOYERS UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED
BY THE EMPLOYERS EXCEPT THAT SUCH OBLIGATIONS SHALL BE ASSIGNED OR TRANSFERRED
(AS DESCRIBED BELOW) PURSUANT TO A MERGER OR CONSOLIDATION OF HOLDINGS IN WHICH
HOLDINGS IS NOT THE CONTINUING ENTITY, OR THE SALE OR LIQUIDATION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYERS, PROVIDED THAT THE ASSIGNEE OR
TRANSFEREE IS THE SURVIVING ENTITY OR SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE EMPLOYERS AND SUCH ASSIGNEE OR TRANSFEREE ASSUMES THE
LIABILITIES, OBLIGATIONS AND DUTIES OF THE EMPLOYERS, AS CONTAINED IN THIS
AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER OF LAW.  EACH EMPLOYER MAY,
WITHOUT THE PRIOR WRITTEN CONSENT OF EMPLOYEE, ASSIGN ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THE
RIGHTS AND OBLIGATIONS SET FORTH IN SECTION 7 THROUGH SECTION 9, TO ANY ONE OR
MORE OF ITS AFFILIATES OR ANY ENTITY THAT ACQUIRES A SUBSTANTIAL PART OF ITS
ASSETS OR A SUCCESSOR BY MERGER, CONSOLIDATION OR OTHER CORPORATE
RESTRUCTURING.  AS USED IN THIS AGREEMENT, THE “EMPLOYERS” AND “HOLDINGS” SHALL
MEAN THE EMPLOYERS AND HOLDINGS AS HEREINBEFORE DEFINED, RESPECTIVELY, AND ANY
SUCCESSOR TO THEIR BUSINESS AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES
TO PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.


 


(G)                                 CONFIDENTIAL INFORMATION.


 


(I)                                     NON-DISCLOSURE.  DURING THE EMPLOYMENT
PERIOD OR AT ANY TIME THEREAFTER, IRRESPECTIVE OF THE TIME, MANNER OR CAUSE OF
THE TERMINATION OF THIS AGREEMENT, EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY
REVEAL, DIVULGE, DISCLOSE OR COMMUNICATE TO ANY PERSON OR ENTITY, OTHER THAN
AUTHORIZED OFFICERS, DIRECTORS AND EMPLOYEES OF THE EMPLOYERS, IN ANY MANNER
WHATSOEVER, ANY CONFIDENTIAL INFORMATION (AS HEREINAFTER DEFINED) OF EMPLOYERS
OR ANY SUBSIDIARY OF EMPLOYERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.


 


(II)                                  DEFINITION.  AS USED HEREIN, “CONFIDENTIAL
INFORMATION” MEANS INFORMATION DISCLOSED TO OR KNOWN BY EMPLOYEE AS A DIRECT OR
INDIRECT CONSEQUENCE OF OR THROUGH THE EMPLOYMENT ABOUT EMPLOYERS OR ANY
SUBSIDIARY OF EMPLOYERS, OR THEIR RESPECTIVE BUSINESSES, PRODUCTS AND PRACTICES
WHICH INFORMATION IS NOT GENERALLY KNOWN IN THE BUSINESS IN WHICH EMPLOYERS OR
ANY SUBSIDIARY OF EMPLOYERS IS OR MAY BE ENGAGED.  HOWEVER, CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE UNDER ANY CIRCUMSTANCES ANY INFORMATION WITH
RESPECT TO THE FOREGOING MATTERS WHICH IS (I) DIRECTLY AVAILABLE TO THE PUBLIC
FROM A SOURCE OTHER THAN EMPLOYEE, (II) RELEASED IN WRITING BY EMPLOYERS TO THE
PUBLIC OR TO PERSONS WHO ARE NOT UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY
TO EMPLOYERS AND WHO ARE NOT PARTIES TO THIS AGREEMENT, (III) OBTAINED BY
EMPLOYEE FROM A THIRD PARTY NOT UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY TO
EMPLOYERS, (IV) REQUIRED TO BE DISCLOSED BY ANY COURT PROCESS OR ANY GOVERNMENT
OR AGENCY OR

 

6

--------------------------------------------------------------------------------


 


DEPARTMENT OF ANY GOVERNMENT, OR (V) THE SUBJECT OF A WRITTEN WAIVER EXECUTED BY
ANY OF THE EMPLOYERS FOR THE BENEFIT OF EMPLOYEE.  IN THE EVENT EMPLOYEE
BELIEVES THAT HE IS FREE TO DISCLOSE OR UTILIZE CONFIDENTIAL INFORMATION UNDER
SECTION 7(B), HE SHALL GIVE WRITTEN NOTICE OF THE SAME TO EMPLOYERS AT LEAST 30
DAYS PRIOR TO THE RELEASE OR USE OF SUCH CONFIDENTIAL INFORMATION AND SHALL
SPECIFY THE CLAIMED EXEMPTION AND THE CIRCUMSTANCES GIVING RISE THERETO.


 


(III)                               RETURN OF PROPERTY.  UPON TERMINATION OF THE
EMPLOYMENT, EMPLOYEE WILL SURRENDER TO EMPLOYERS ALL CONFIDENTIAL INFORMATION,
INCLUDING, WITHOUT LIMITATION, ALL LISTS, CHARTS, SCHEDULES, REPORTS, FINANCIAL
STATEMENTS, BOOKS AND RECORDS OF THE EMPLOYERS OR ANY SUBSIDIARY OF THE
EMPLOYERS, AND ALL COPIES THEREOF, AND ALL OTHER PROPERTY BELONGING TO THE
EMPLOYERS OR ANY SUBSIDIARY OF THE EMPLOYERS, INCLUDING, WITHOUT LIMITATION,
COMPANY CREDIT CARDS, CELL PHONES, PERSONAL DATA ASSISTANTS OR OTHER ELECTRONIC
DEVICES, PROVIDED EMPLOYEE SHALL BE ACCORDED REASONABLE ACCESS TO SUCH
CONFIDENTIAL INFORMATION SUBSEQUENT TO THE EMPLOYMENT PERIOD FOR ANY PROPER
PURPOSE AS DETERMINED IN THE REASONABLE JUDGMENT OF ANY OF THE EMPLOYERS.


 


(H)                                 AGREEMENT NOT TO COMPETE.


 


(I)                                     TERMINATION FOR CAUSE.  IN THE EVENT
THAT EMPLOYEE IS TERMINATED FOR CAUSE OR VOLUNTARILY TERMINATES HIS EMPLOYMENT
WITH EMPLOYERS OTHER THAN AS A CONSTRUCTIVE TERMINATION WITHOUT CAUSE, EMPLOYEE
HEREBY AGREES THAT FOR A PERIOD OF 12 MONTHS FOLLOWING SUCH TERMINATION, HE
SHALL NOT, EITHER IN HIS OWN BEHALF OR AS A PARTNER, OFFICER, DIRECTOR,
EMPLOYEE, AGENT OR SHAREHOLDER (OTHER THAN AS THE HOLDER OF LESS THAN 5% OF THE
OUTSTANDING CAPITAL STOCK OF ANY CORPORATION WITH A CLASS OF EQUITY SECURITY
REGISTERED UNDER SECTION 12(B) OR SECTION 12(G) OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED) ENGAGE IN, INVEST IN OR RENDER SERVICES TO ANY PERSON OR
ENTITY ENGAGED IN THE BUSINESSES IN WHICH EMPLOYERS OR ANY SUBSIDIARY OF
EMPLOYERS ARE THEN ENGAGED AND SITUATED WITHIN ANY COUNTRY.  NOTHING CONTAINED
IN THIS SECTION 8(A) SHALL BE CONSTRUED AS RESTRICTING THE EMPLOYEE’S RIGHT TO
SELL OR OTHERWISE DISPOSE OF ANY BUSINESS OR INVESTMENTS OWNED OR OPERATED BY
EMPLOYEE AS OF THE DATE HEREOF.


 


(II)                                  TERMINATION WITHOUT CAUSE OR FOR
DISABILITY; CONSTRUCTIVE TERMINATION.  IN THE EVENT THAT THE EMPLOYMENT OF
EMPLOYEE IS TERMINATED BY EMPLOYERS WITHOUT CAUSE OR THE NON-RENEWAL OF THE
EMPLOYMENT PERIOD BY EMPLOYERS OR AS A RESULT OF THE TOTAL DISABILITY OF
EMPLOYEE OR BY EMPLOYEE AS A CONSTRUCTIVE TERMINATION WITHOUT CAUSE, EMPLOYEE
HEREBY AGREES THAT DURING THE PERIOD THAT THE EMPLOYERS ARE REQUIRED TO MAKE
PAYMENT TO EMPLOYEE (REGARDLESS OF WHETHER EMPLOYEE ACCEPTS SUCH PAYMENT, ELECTS
TO RECEIVE A LUMP SUM OF SUCH PAYMENT, REFUSES TO EXECUTE AND DELIVER A GENERAL
RELEASE AS REQUIRED HEREUNDER OR IF SUCH OBLIGATION IS REDUCED IN ANY WAY DUE TO
EMPLOYEE’S EMPLOYMENT ELSEWHERE) PURSUANT TO SECTION 4(B), SECTION 4(C) OR
SECTION 4(D) ABOVE, AS APPLICABLE, NEITHER HE NOR ANY AFFILIATE SHALL, EITHER IN
HIS OWN BEHALF OR AS A PARTNER, OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
SHAREHOLDER (OTHER THAN AS THE HOLDER OF LESS THAN 5% OF THE OUTSTANDING CAPITAL
STOCK OF ANY, CORPORATION WITH A CLASS OF EQUITY SECURITY REGISTERED UNDER
SECTION 12(B) OR SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED) ENGAGE IN, INVEST IN OR RENDER SERVICES TO ANY PERSON OR ENTITY ENGAGED
IN THE BUSINESSES IN WHICH EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS IS THEN
ENGAGED AND SITUATED WITHIN ANY COUNTRY.  NOTHING CONTAINED IN THIS SECTION 8(B)
SHALL BE CONSTRUED AS RESTRICTING THE EMPLOYEE’S RIGHT TO SELL OR OTHERWISE
DISPOSE OF ANY BUSINESS OR INVESTMENTS OWNED OR OPERATED BY EMPLOYEE AS OF THE
DATE HEREOF.

 

7

--------------------------------------------------------------------------------


 


(I)                                     AGREEMENT NOT TO SOLICIT EMPLOYEES. 
EMPLOYEE AGREES THAT, FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE TERMINATION BY
REASON OF VOLUNTARY TERMINATION BY EMPLOYEE OR TERMINATION FOR CAUSE, NEITHER HE
NOR ANY AFFILIATE SHALL, ON BEHALF OF ANY BUSINESS ENGAGED IN A BUSINESS
COMPETITIVE WITH EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS, SOLICIT OR INDUCE, OR
IN ANY MANNER ATTEMPT TO SOLICIT OR INDUCE ANY PERSON EMPLOYED BY, OR ANY AGENT
OF, ANY EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS TO TERMINATE HIS EMPLOYMENT OR
AGENCY, AS THE CASE MAY BE, WITH ANY EMPLOYERS OR SUCH SUBSIDIARY; PROVIDED THAT
SUCH LIMITATIONS SHALL NOT APPLY IF THE CONTACT WITH THE EMPLOYEE, AGENT OR
CONSULTANT IS INITIATED BY A THIRD PARTY, NOT ENGAGED OR HIRED BY EMPLOYEE OR
ANY AFFILIATE OF EMPLOYEE, ON A “BLIND BASIS” SUCH AS THROUGH A HEAD HUNTER.


 


(J)                                     INJUNCTIVE RELIEF AND OTHER REMEDIES.


 


(I)                                     EMPLOYEE ACKNOWLEDGES AND AGREES THAT
THE COVENANTS, OBLIGATIONS AND AGREEMENTS OF EMPLOYEE CONTAINED IN SECTION 7,
SECTION 8, SECTION 9 AND THIS SECTION 10 RELATE TO SPECIAL, UNIQUE AND
EXTRAORDINARY MATTERS AND THAT A VIOLATION OF ANY OF THE TERMS OF SUCH
COVENANTS, OBLIGATIONS OR AGREEMENTS WILL CAUSE EMPLOYERS IRREPARABLE INJURY FOR
WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT LAW.  THEREFORE, EMPLOYEE AGREES
THAT EMPLOYERS SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING ORDER OR SUCH
OTHER EQUITABLE RELIEF (WITHOUT THE REQUIREMENT TO POST BOND) AS A COURT OF
COMPETENT JURISDICTION MAY DEEM NECESSARY OR APPROPRIATE TO RESTRAIN EMPLOYEE
FROM COMMITTING ANY VIOLATION OF SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS.


 


(II)                                  IN THE EVENT OF EMPLOYEE’S VIOLATION OF
THE PROVISIONS OF SECTION 7 AFTER THE EMPLOYMENT OF EMPLOYEE IS TERMINATED FOR
ANY REASON, SECTION 8 OR SECTION 9, THE RIGHT OF EMPLOYEE TO RECEIVE ANY FURTHER
PAYMENT PURSUANT TO THIS AGREEMENT SHALL IMMEDIATELY TERMINATE AND THE PAYMENTS
MADE TO EMPLOYEE SUBSEQUENT TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT
TO THIS AGREEMENT SHALL BE RETURNED TO EMPLOYERS BY EMPLOYEE WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM EMPLOYERS OF SUCH VIOLATION.  THE
INJUNCTIVE REMEDIES AND OTHER REMEDIES DESCRIBED IN THIS SECTION 10 ARE
CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES EMPLOYERS MAY HAVE.


 


(K)                                  NO VIOLATION.  EMPLOYEE HEREBY REPRESENTS
AND WARRANTS TO EMPLOYERS THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EMPLOYEE DOES NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, CONFLICT WITH, RESULT IN A DEFAULT, RIGHT TO
ACCELERATE OR LOSS OF RIGHTS UNDER ANY PROVISION OF ANY AGREEMENT OR
UNDERSTANDING TO WHICH THE EMPLOYEE OR, TO THE BEST KNOWLEDGE OF EMPLOYEE, ANY
OF EMPLOYEE’S AFFILIATES ARE A PARTY OR BY WHICH EMPLOYEE, OR TO THE BEST
KNOWLEDGE OF EMPLOYEE, EMPLOYEE’S AFFILIATES MAY BE BOUND OR AFFECTED.


 


(L)                                     CAPTIONS.  THE CAPTIONS, HEADINGS AND
ARRANGEMENTS USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY
WAY AFFECT, LIMIT OR AMPLIFY THE PROVISIONS HEREOF.


 


(M)                               NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO
BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED, WHETHER OR
NOT ACTUALLY RECEIVED, TWO DAYS AFTER DEPOSITED IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE PARTY TO WHOM NOTICE IS BEING GIVEN AT THE SPECIFIED ADDRESS OR
AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY NOTICE:

 

8

--------------------------------------------------------------------------------


 

Employers:

 

Thermadyne Holdings Corporation

 

 

Attn: Chief Executive Officer

 

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, MO 63017

 

 

Fax: 636.728.3010

 

 

 

 

 

and

 

 

 

 

 

Thermadyne Holdings Corporation

 

 

Attn: Vice President and General Counsel

 

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, MO 63017

 

 

Fax: 636.728.3011

 

 

 

Employee:

 

16052 Swingley Ridge Road, Suite 300

 

 

St. Louis, MO 63017

 


(N)                                 INVALID PROVISIONS.  IF ANY PROVISION OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS, SUCH PROVISIONS SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION
HAD NEVER COMPRISED A PART OF THIS AGREEMENT; THE REMAINING PROVISIONS OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FOR THIS
AGREEMENT.  IN LIEU OF EACH SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION,
THERE SHALL BE ADDED AUTOMATICALLY AS PART OF THIS AGREEMENT A PROVISION AS
SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE
POSSIBLE AND BE LEGAL, VALID AND ENFORCEABLE.


 


(O)                                 AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED
IN WHOLE OR IN PART ONLY BY AN INSTRUMENT IN WRITING SETTING FORTH THE
PARTICULARS OF SUCH AMENDMENT AND DULY EXECUTED BY AN OFFICER OF EMPLOYERS AND
BY EMPLOYEE.


 


(P)                                 WAIVER.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, NO DELAY OR OMISSION BY ANY PARTY HERETO TO EXERCISE ANY RIGHT OR POWER
HEREUNDER SHALL IMPAIR SUCH RIGHT OR POWER OR BE CONSTRUED AS A WAIVER THEREOF. 
A WAIVER BY ANY OF THE PARTIES HERETO OF ANY OF THE COVENANTS TO BE PERFORMED BY
ANY OTHER PARTY OR ANY BREACH THEREOF SHALL NOT BE CONSTRUED TO BE A WAIVER OF
ANY SUCCEEDING BREACH THEREOF OR OF ANY OTHER COVENANT HEREIN CONTAINED.  EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ALL REMEDIES PROVIDED FOR IN THIS
AGREEMENT SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN LIEU OF ANY OTHER
REMEDIES AVAILABLE TO ANY PARTY AT LAW, IN EQUITY OR OTHERWISE.


 


(Q)                                 COUNTERPARTS; REPRODUCTION.  THIS AGREEMENT
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT,
AND ANY COPY, FACSIMILE OR OTHER RELIABLE REPRODUCTION OF THIS AGREEMENT MAY BE
SUBSTITUTED OR USED IN LIEU OF THE ORIGINAL WRITING FOR ANY AND ALL PURPOSES FOR
WHICH THE ORIGINAL WRITING COULD BE USED, PROVIDED THAT SUCH COPY, FACSIMILE OR
OTHER REPRODUCTION BE A COMPLETE REPRODUCTION OF THE ENTIRE ORIGINAL WRITING.

 

9

--------------------------------------------------------------------------------


 


(R)                                    GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF MISSOURI.


 


(S)                                  RESOLUTION OF DISPUTES; ARBITRATION.  ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT
WITH EMPLOYERS OR THE TERMINATION THEREOF SHALL BE RESOLVED FIRST BY NEGOTIATION
BETWEEN THE PARTIES.  IF SUCH NEGOTIATIONS LEAVE THE MATTER UNRESOLVED AFTER 60
DAYS, THEN SUCH DISPUTE OR CLAIM SHALL BE RESOLVED BY BINDING CONFIDENTIAL
ARBITRATION, TO BE HELD IN ST. LOUIS, MISSOURI, IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATOR IN ANY ARBITRATION PROVIDED
FOR HEREIN WILL BE MUTUALLY SELECTED BY THE PARTIES OR IN THE EVENT THE PARTIES
CANNOT MUTUALLY AGREE, THEN APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  THE PARTIES SHALL BE RESPONSIBLE FOR THEIR
OWN COSTS AND EXPENSES UNDER THIS SECTION 19.


 


(T)                                    PAYMENT UPON DEATH OF EMPLOYEE.  IN THE
EVENT OF THE DEATH OF EMPLOYEE DURING THE TERM HEREOF, ANY UNPAID PAYMENTS DUE
EITHER PRIOR TO EMPLOYEE’S DEATH OR AFTER EMPLOYEE’S DEATH SHALL BE PAYABLE AS
DESIGNATED BY EMPLOYEE PRIOR TO HIS DEATH IN WRITING TO EMPLOYERS.  IN THE EVENT
OF THE DEATH OF ALL SUCH PERSONS SO DESIGNATED BY EMPLOYEE, EITHER PRIOR TO THE
DEATH OF THE EMPLOYEE OR DURING ANY TIME WHEN PAYMENTS ARE DUE AS PROVIDED
HEREIN, OR IN THE EVENT EMPLOYEE FAILS TO SO DESIGNATE PRIOR TO HIS DEATH, OR
WITHDRAWS ALL SUCH DESIGNATIONS, SAID PAYMENTS THEREAFTER SHALL BE MADE TO
EMPLOYEE’S ESTATE.


 


(U)                                 PRIOR EMPLOYMENT AGREEMENTS.  THIS AGREEMENT
SUPERSEDES ANY AND ALL OTHER EMPLOYMENT, CHANGE-IN-CONTROL, SEVERANCE OR SIMILAR
AGREEMENTS BETWEEN EMPLOYEE AND EMPLOYERS, INCLUDING, WITHOUT LIMITATION, THE
PRIOR EMPLOYMENT AGREEMENT AND THE LETTER AGREEMENT.  EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHTS, IF ANY, TO CLAIM THAT EMPLOYEE’S EMPLOYMENT UNDER THE PRIOR
EMPLOYMENT AGREEMENT WAS TERMINATED, CONSTRUCTIVELY OR OTHERWISE, PRIOR TO THE
DATE HEREOF.


 


(V)                                 JOINTLY AND SEVERALLY LIABLE.  EACH OF THE
EMPLOYERS THAT HAVE SIGNED BELOW IS A PARTY TO THIS AGREEMENT AND IS JOINTLY AND
SEVERALLY LIABLE FOR THE OBLIGATIONS OF EMPLOYERS SET FORTH IN THIS AGREEMENT.


 


(W)                               EMPLOYEE ACKNOWLEDGEMENTS.  EMPLOYEE
ACKNOWLEDGES AND AGREES THAT (A) HE HAS READ THIS AGREEMENT; (B) HE IS FULLY
COMPETENT TO EXECUTE THIS AGREEMENT WHICH HE UNDERSTANDS TO BE CONTRACTUAL; (C)
HE EXECUTES THIS AGREEMENT OF HIS OWN FREE WILL, AFTER HAVING A REASONABLE
PERIOD OF TIME TO REVIEW, STUDY, AND DELIBERATE REGARDING ITS MEANING AND EFFECT
AND TO CONSULT WITH COUNSEL REGARDING SAME; AND (D) WITHOUT RELIANCE ON ANY
REPRESENTATION OF ANY KIND OR CHARACTER NOT EXPRESSLY SET FORTH HEREIN.

 

* * * * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Executive Employment Agreement as of the date first above written.

 

 

EMPLOYEE:

 

 

 

 

 

\s\ John Boisvert

 

 

John Boisvert

 

 

 

 

 

EMPLOYERS:

 

 

 

 

 

Thermadyne Holdings Corporation

 

 

 

 

 

By:

\s\ James H. Tate

 

 

James H. Tate

 

Title:

Sr. Vice President and CFO

 

11

--------------------------------------------------------------------------------